                           Case 19-12502-LSS              Doc 201       Filed 12/27/19        Page 1 of 2



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             BUMBLE BEE PARENT, INC., et al.,1                           Case No. 19-12502 (LSS)

                                               Debtors.                  (Jointly Administered)

                                                                         Ref. Docket Nos. 16, 77, 99, 172 & 200

                       ORDER APPROVING STIPULATION RESOLVING CRITICAL AND
                              FOREIGN VENDOR RELIEF FOR FCF CO. LTD

                            Upon consideration of the Certification of Counsel Regarding Proposed Order

         Approving Stipulation Resolving Critical and Foreign Vendor Relief for FCF Co. Ltd. (the

         “Certification of Counsel”);2 and it appearing that good and sufficient notice of this matter has been

         given; and this Court having found that it has jurisdiction over this matter pursuant to 28 U.S.C.

         §§ 1334(b) and 157, and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware dated as of February 29, 2012; and this Court having determined

         that it may enter a final order consistent with Article III of the United States Constitution; and after

         due deliberation and good and sufficient cause appearing therefor:

                            IT IS HEREBY ORDERED THAT:

                            1.       The Stipulation attached hereto as Attachment 1 is approved in its entirety,

         and its terms are incorporated by reference as if set forth herein in full and unabridged.




         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned Debtors
         is 280 Tenth Avenue, San Diego, CA 92101.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
25783193.1
                       Case 19-12502-LSS          Doc 201      Filed 12/27/19     Page 2 of 2



                        2.      The Debtors and FCF are authorized and directed to take any and all actions

         required under the Stipulation, and all such actions as are reasonably necessary to effectuate the

         terms of the Stipulation.

                        3.      This Court shall retain jurisdiction with respect to all matters and/or disputes

         arising from or related to the implementation or interpretation of this Order, the Stipulation, or the

         Tuna Supply Agreement.




25783193.1     Dated: December 27th, 2019                      LAURIE SELBER SILVERSTEIN
               Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE

                                                           2
